


116 HR 7669 RH: Department of Homeland Security Appropriations Act, 2021
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 368
116th CONGRESS2d Session
H. R. 7669
[Report No. 116–458]
IN THE HOUSE OF REPRESENTATIVES

July 20, 2020
Ms. Roybal-Allard, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
Making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2021, and for other purposes.

 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2021, and for other purposes, namely:   I Departmental management, operations, intelligence, and oversight  Office of the secretary and executive management  Operations and support For necessary expenses of the Office of the Secretary and for executive management for operations and support, $151,868,000; of which $20,000,000 shall be for the Office of the Ombudsman for Immigration Detention, of which $5,000,000 shall remain available until September 30, 2022; and of which $10,000,000 shall be withheld from obligation until the date on which the Secretary publishes the first semi-monthly data required in section 106(d) of this Act and submits the first annual report required in section 106(e) of division D of Public Law 116–93: Provided, That not to exceed $30,000 shall be for official reception and representation expenses.  
 Management directorate  
 Operations and support For necessary expenses of the Management Directorate for operations and support, $1,401,757,000: Provided, That not to exceed $2,000 shall be for official reception and representation expenses.  
 Procurement, construction, and improvements For necessary expenses of the Management Directorate for procurement, construction, and improvements, $359,450,000, of which $159,611,000 shall remain available until September 30, 2023; and of which $199,839,000 shall remain available until September 30, 2025.  Federal Protective ServiceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.Intelligence, Analysis, and operations coordination 
 operations and support For necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $311,263,000, of which $82,620,000 shall remain available until September 30, 2022: Provided, That not to exceed $3,825 shall be for official reception and representation expenses and not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings.  
 Office of the inspector general  
 operations and support For necessary expenses of the Office of Inspector General for operations and support, $190,186,000: Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.   Administrative provisions  101. (a)The Secretary of Homeland Security shall submit a report not later than October 15, 2021, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal years 2020 or 2021. 
(b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2022. 102.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation. 
103.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance. 104. (a)The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9705(g)(4)(B) of title 31, United States Code, from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security. 
(b)None of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfer. (c)The funds available under such section may not be obligated for the construction of border security infrastructure. 
105.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary.  106. (a)The Secretary of Homeland Security shall establish metrics and collect data for assessing each modality through which aliens are removed, expelled, extradited, or otherwise involuntarily returned to Mexico or to a third country with respect to making an asylum claim for all such modalities that were implemented by the Department of Homeland Security after January 1, 2019. Such data shall include: 
(1)For aliens removed, expelled, extradited, or otherwise involuntarily returned— (A)the country to which the alien is removed, expelled, extradited or returned;  
(B)whether the alien was a member of a family unit; (C)the nationality of the alien; 
(D)the gender of the alien; (E)the age of the alien; 
(F)the port of entry, Border Patrol Sector, or city and State, as appropriate, in which the alien was apprehended or processed; (G)the departmental component and office responsible for such apprehension or processing; 
(H)whether the alien belongs to a vulnerable group, as defined by the Secretary in collaboration with the Office of Civil Rights and Civil Liberties, and the vulnerable group to the which the alien belongs; (I)whether the alien expresses fear, disaggregated by the number who receive a positive fear determination based on an interview by an asylum officer; 
(J)whether the alien is represented by legal counsel; (K)the location and facility type in which the alien was detained; and   
(2)For aliens returned to Mexico— (A)the number who appear at a port of entry to attend immigration adjudication proceedings; 
(B)the number scheduled to appear at a port of entry for such proceedings who do not so appear; (C)the outcomes of such proceedings, including data on the number of removals ordered in absentia; 
(D)the number who remain overnight in the United States following such proceedings; and (E)the number who subsequently reenter without inspection, disaggregated by adults and children who reenter unaccompanied.   
(b)For the purposes of this section, the term “fear” shall refer to credible or reasonable fear of: (1)persecution, as defined in section 235(b)(1)(B)(v) of the Immigration and Nationality Act; or 
(2)torture, as defined in section 208.31 of title 8, Code of Federal Regulations (as in effect on January 1, 2020). (c)No Federal funds may be obligated or expended to implement a return modality for purposes of an alien establishing an asylum claim in a third country until the Secretary has certified to Congress that such third country has the capacity to assess asylum claims and safely resettle such claimants. 
(d)Beginning not later than 30 days after the date of enactment of this Act, the Secretary shall publish on a semi-monthly basis not less than the previous 12 months of the data required to be collected by subsection (a) as of the last date of each reporting period on a publicly available website of the Department in a downloadable, searchable, and sortable format.  107. (a)The Secretary of Homeland Security shall conduct a comprehensive study to determine the extent of human trafficking in the United States, consistent with the conclusions of the consultation under subsection (b). 
(b)Prior to commencing the study, the Secretary shall carry out the following activities in consultation with such Federal departments and agencies and State and local government entities as the Secretary determines appropriate— (1)determine the appropriate time period for the study to consider; 
(2)determine what information regarding the incidence of human trafficking is currently reported to any Federal department or agency, and the availability of such information; (3)take appropriate actions to obtain such information, consistent with privacy protection laws and considerations and, where such information cannot be obtained, promptly report to Congress such unavailability; 
(4)determine what additional information from State and local government entities is necessary to complete the study; and (5)enter into agreements with such States or local governments providing for the reporting of such information. 
(c)The Secretary shall provide a report to Congress on the results of the study required by subsection (a), which shall also include: (1)the estimated number of human trafficking victims disaggregated by— 
(A)whether the victim was trafficked within a State; and (B)whether the victim was trafficked in interstate commerce; and 
(2)a description of industries and geographical regions in which the practice of human trafficking is most prevalent. 108. (a)The Secretary of Homeland Security shall establish and implement pilot programs under which Mexican nationals admitted as nonimmigrant visitors in a State pursuant to the requirements described in sections 212.1(c)(1)(i) and 235.1(h)(v)(A) or (C) of title 8, Code of Federal Regulations, shall, notwithstanding the geographic limitations described in such section 235.1(h)(v)(A) or (C), be permitted to travel within the boundaries of such State for a period not to exceed 30 days, as applicable.  
(b)The pilot programs described in subsection (a) shall begin not later than 90 days after the date of enactment of this Act and terminate five years thereafter.  109. (a)The Secretary shall provide a quarterly travel report to the Committees on Appropriations of the Senate and the House of Representatives detailing all costs for the prior quarter for travel by the Secretary and Deputy Secretary, disaggregated by funding source, indirect costs, direct costs, official travel, and nonofficial travel. 
(b)The first report required under subsection (a) shall be provided not later than 30 days after the end of each fiscal quarter, beginning with the end of the first quarter beginning after the date of enactment of this Act. 110. (a)No Federal funds may be obligated for any pilot or demonstration program that uses more than 5 full time equivalents or costs in excess of $1,000,000 until 30 days after the Secretary of Homeland Secretary provides the following to the Committees on Appropriations of the Senate and the House of Representatives for such program: 
(1)Objectives that are well-defined and measurable; (2)An assessment methodology that details— 
(A)the type and source of assessment data; (B)the methods for and frequency of collecting such data; and 
(C)how such data will be analyzed; (3)An implementation plan, including milestones, a cost estimate, and schedule, including an end date; and 
(4)A signed interagency agreement or memorandum of agreement for any pilot or demonstration program involving the participation of more than one Department of Homeland Security component or that of an entity not part of such Department. (b)Not later than 30 days after the date of completion of a pilot or demonstration program, the Secretary of Homeland Security shall provide a report to Committees on Appropriations of the Senate and the House of Representatives detailing lessons learned, actual costs, and any planned expansion or continuation of the pilot or demonstration program. 
(c)For the purposes of this section, a pilot or demonstration program is a policy implementation, study, demonstration, experimental program, or trial that is a small-scale, short-term experiment conducted in order to evaluate feasibility, duration, costs, or adverse events, and improve upon the design of an effort prior to implementation of a larger scale effort.   II Security, enforcement, and investigations  U.S. customs and border protection   Operations and support(including transfers of funds)For necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minor aliens; the provision of air and marine support to Federal, State, local, and international agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $13,240,238,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $500,000,000 shall be available until September 30, 2022; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; and of which $172,000,000 is for additional Office of Field Operations staffing: Provided, That not to exceed $34,425 shall be for official reception and representation expenses: Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $5,000,000 may be transferred to the Bureau of Indian Affairs for the maintenance and repair of roads on Native American reservations used by the U.S. Border Patrol: Provided further, That, not to exceed $75,000,000 shall be transferred to the United States Fish and Wildlife Service for mitigation activities, including land acquisition, related to the construction of border barriers on Federal lands: Provided further, That of the funds made available under this heading for the Executive Leadership and Oversight program, project, and activity, $5,000,000 shall be withheld from obligation until the Commissioner of U.S. Customs and Border Protection submits the report required by section 209(b).  
 procurement, construction, and improvements For necessary expenses of U.S. Customs and Border Protection for procurement, construction, and improvements, including procurement of marine vessels, aircraft, and unmanned aerial systems, $877,547,000, of which $750,148,000 shall remain available until September 30, 2023, and of which $127,399,000 shall remain available until September 30, 2025.    U.S. immigration and customs enforcement   operations and support(including transfer of funds)For necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $7,308,449,000; of which not less than $6,000,000 shall remain available until expended for efforts to enforce laws against forced child labor; of which not less than $1,500,000 is for paid apprenticeships for participants in the Human Exploitation Rescue Operative Child-Rescue Corps; of which not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center; of which $3,305,292,000 shall be for enforcement and removal operations, including transportation of unaccompanied minor aliens; and of which $317,613,000 shall be for the Office of the Principal Legal Advisor: Provided, That not to exceed $11,475 shall be for official reception and representation expenses: Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided further, That of the funds made available under this heading, $10,000,000 shall be withheld from obligation until the second obligation and expenditure plan directed by the Committee report accompanying this Act has been submitted: Provided further, That of the funds made available under this heading for the Office of the Principal Legal Advisor, $10,000,000 shall be withheld from obligation until the Secretary submits the certifications described in section 218(b): Provided further, That of the funds made available under this heading for enforcement and removal operations, $615,898,000 shall be withheld from obligation while the “Order Under Sections 362 and 365 of the Public Health Service Act (42 U.S.C. 265, 268); Order Suspending Introduction of Certain Persons From Countries Where a Communicable Disease Exists” issued on March 20, 2020, and published on March 26, 2020, in the Federal Register, remains in effect, including any extensions of such order: Provided further, That the amount in the previous proviso shall become available on a pro rata basis corresponding to the number of days remaining in the fiscal year at the time such order (or any extension of such order) is no longer in effect: Provided further, That any amount withheld from obligation as of September 20, 2021 resulting from the previous two provisos, shall be transferred as an additional amount to “Coast Guard—Procurement, Construction, and Improvements”, to become available on September 20, 2021, and to remain available until September 30, 2025, for shore facilities and aids to navigation: Provided further, That the Commandant of the Coast Guard shall provide a detailed plan for the use of such funds not later than 30 days prior to the obligation of such funds.  
 Procurement, construction, and improvements For necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $97,799,000, of which $24,538,000 shall remain available until September 30, 2023, and of which $73,261,000 shall remain available until September 30, 2025.   Transportation security administration   Operations and support For necessary expenses of the Transportation Security Administration for operations and support, $7,927,407,000, to remain available until September 30, 2022: Provided, That not to exceed $7,650 shall be for official reception and representation expenses: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2021 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,987,407,000.  
 Procurement, construction, and improvements For necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $154,492,000, to remain available until September 30, 2023.   Research and development For necessary expenses of the Transportation Security Administration for research and development, $29,524,000, to remain available until September 30, 2022.  
 Coast Guard 
 operations and support For necessary expenses of the Coast Guard for operations and support including the Coast Guard Reserve; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase, lease, or improvements of boats necessary for overseas deployments and activities; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $8,560,267,000, of which $555,000,000 shall be for defense-related activities, of which $215,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates such amount and transmits such designation to Congress; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $5,000,000 shall remain available until September 30, 2023; and of which $21,212,000 shall remain available until September 30, 2025, for environmental compliance and restoration; and of which $70,000,000 shall remain available until September 30, 2022, for vessel depot level maintenance: Provided, That not to exceed $23,000 shall be for official reception and representation expenses.  
 Procurement, construction, and improvements For necessary expenses of the Coast Guard for procurement, construction, and improvements, including aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), and vessels and aircraft, including equipment related thereto, $2,158,791,000, to remain available until September 30, 2025; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)).   research and development For necessary expenses of the Coast Guard for research and development; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $8,276,000, to remain available until September 30, 2023, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.  
 retired pay For retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, United States Code, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,869,704,000, to remain available until expended.   United states secret service   operations and support For necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $2,368,553,000; of which $39,763,000 shall remain available until September 30, 2022, and of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children: Provided, That not to exceed $19,125 shall be for official reception and representation expenses: Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in criminal investigations within the jurisdiction of the United States Secret Service.  
 procurement, construction, and improvements For necessary expenses of the United States Secret Service for procurement, construction, and improvements, $52,306,000, to remain available until September 30, 2023.   research and development For necessary expenses of the United States Secret Service for research and development, $11,937,000, to remain available until September 30, 2022.  
 Administrative provisions  
201.Section 201 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to overtime compensation limitations, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act, except that fiscal year 2021 shall be substituted for fiscal year 2018. 202.Funding made available under the headings U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico and the U.S. Virgin Islands, in addition to funding provided by section 740 and 1406i of title 48, United States Code. 
203.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended. 204. (a)For an additional amount for U.S. Customs and Border Protection—Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in fiscal year 2021 from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–25), or other such authorizing language. 
(b)To the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended. 205.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
206.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, with respect to such transportation, and the disposition of such requests. 
207. 
(a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or 
(2)conduct any study relating to the imposition of a border crossing fee. (b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry. 
208.Not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit an expenditure plan for any amounts made available for U.S. Customs and Border Protection—Procurement, Construction, and Improvements in this Act and prior Acts to the Committees on Appropriations of the Senate and the House of Representatives: Provided, That no such amounts may be obligated prior to the submission of such plan. 
209. 
(a)Of the total amount made available under U.S. Customs and Border Protection—Procurement, Construction, and Improvements, $897,547,000 shall be available only as follows: (1)$593,110,000 for the acquisition and deployment of border security technologies and trade and travel assets and infrastructure; 
(2)$127,399,000 for facility construction and improvements; (3)$124,409,000 for integrated operations assets and infrastructure; and 
(4)$32,629,000 for mission support and infrastructure. (b)Not later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and the Comptroller General of the United States an updated risk-based plan for improving security along the borders of the United States that includes the elements required under subsection (a) of section 231 of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141), which shall be evaluated in accordance with subsection (b) of such section. 
210.Federal funds may not be made available for the construction of fencing— (1)within the Santa Ana Wildlife Refuge; 
(2)within the Bentsen-Rio Grande Valley State Park; (3)within La Lomita Historical park; 
(4)within the National Butterfly Center; (5)within or east of the Vista del Mar Ranch tract of the Lower Rio Grande Valley National Wildlife Refuge; 
(6)within historic cemeteries; (7)within any site on the National Register of Historic Places; 
(8)within any real property owned by the Sacred Heart Children’s Home in Laredo, Texas; (9)within the Lower Rio Grande Valley National Wildlife Refuge; or 
(10)within 1 mile of historic sites along the Los Caminos del Rio Heritage Corridor. 211. (a)Notwithstanding any other provision of law, no Federal funds may be used for the construction of physical barriers along the southern land border of the United States during fiscal year 2021. 
(b)Subsection (a) shall not apply to amounts made available for such purpose by Public Law 116–6, Public Law 115–141, Public Law 115–31, or Public Law 116–93.   212. (a)No Federal funds may be used for the construction of physical barriers within the jurisdictional limits of a city or the geographical limits or of a census designated place described in subsection (d). 
(b)Subsection (a) shall not apply if the Secretary of Homeland Security has –— (1)issued a notice for public comment on the proposed construction of barriers for a comment period of not fewer than 60 days; 
(2)published in the Federal Register its responses to the comments received along with its plans for construction in the areas identified in the notice to which it is responding not later than 90 days following the end of such comment period; and (3)consulted with the local elected officials of such city or place regarding the design and alignment of physical barriers within such city or place (as the case may be), including barriers at or adjacent to ports of entry. 
(c)The consultation required under subsection (b)(3) shall continue until September 30, 2021, unless agreement on design and alignment is reached earlier, but may be extended beyond that date by agreement of the parties. (d)The cities and census designated places described in this subsection are as follows: 
(1)The cities of: (A)Laredo, Texas; 
(B)Rio Bravo, Texas; (C)El Cenizo, Texas; 
(D)Zapata, Texas; (E)Roma, Texas; 
(F)Escobares, Texas; (G)Rio Grand City, Texas; 
(H)La Grulla, Texas; and (2)The census designated places of: 
(A)San Ygnacio, Texas; (B)Ramireño, Texas;  
(C)Chapeno, Texas;  (D)Salineño, Texas;  
(E)Fronton, Texas; and (F)Garceño, Texas. 
213.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General or the U.S. Government Accountability Office determines that the terms of the agreement governing the delegation of authority have been materially violated. 214. (a)None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system. 
(b)Beginning not later than January 1, 2021, the performance evaluations referenced in subsection (a) shall be conducted by the U.S. Immigration and Customs Enforcement Office of Professional Responsibility.  215.No Federal funds may be used to place in detention, remove, refer for a decision whether to initiate removal proceedings, or initiate removal proceedings against any individual— 
(1)who provides or has provided information to a federal employee or contractor related to facilitating the sponsorship of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) or the reunification of such child with a family member; or (2)based on information gathered in therapy sessions conducted while in the custody of the Office of Refugee Resettlement. 
216.Not later than 45 days after the date of enactment of this Act, the Director of U.S. Immigration and Customs Enforcement shall submit to the Committees on Appropriations of the Senate and the House of Representatives, and make available on a publicly accessible website, a report describing agreements pursuant to section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) which shall include — (1)detailed information relating to the community outreach activities of each participating jurisdiction pursuant to such agreement, including the membership and activities of any community-based steering committee established by such jurisdiction; 
(2)the number of individuals placed into removal proceedings pursuant to each such agreement; (3)data on the performance of the officers or employees of a State or political subdivision thereof under each such agreement, including the nationality and level of criminality of the individuals described in paragraph (2); and 
(4)information relating to any future plans to increase the number of such agreements or expand the scope of such agreements through the introduction of new operations pursuant to such section. 217.Not later than 7 days after the date of enactment of this Act and updated semimonthly thereafter, the Director of U.S. Immigration and Customs Enforcement shall make available a report, on a publicly accessible website in a downloadable, searchable, and sortable format, with not less than the previous twelve months of semimonthly data as of the last date of each such reporting period; on— 
(1)aliens detained by such agency, including data disaggregated by single adults and members of family units, as well as by whether the individual self-identifies as transgender, on— (A)the average fiscal year-to-date daily populations of aliens detained; 
(B)the daily count of aliens detained; (C)the fiscal year-to-date total for book-ins; 
(D)the average lengths of stay, including average post-determination length of stay in the case of detainees described in subparagraph (F); (E)the number transferred to the custody of U.S. Immigration and Customs Enforcement by U.S. Customs and Border Protection after being— 
(i)deemed inadmissible at a port of entry or after being apprehended within 14 days of entering the United States; or (ii)arrested by U.S. Immigration and Customs Enforcement; 
(F)the number determined to have a credible or reasonable fear of— (i)persecution, as defined in section 235(b)(1)(B)(v) of the Immigration and Nationality Act; or 
(ii)torture, as defined in section 208.30 of title 8, Code of Federal Regulations (as in effect on January 1, 2018); (G)the number who have been issued a Notice to Appear pursuant to section 239 of the Immigration and Nationality Act, disaggregated by single adults and members of family units; 
(H)the average lengths of stay, including average post-determination length of stay in the case of detainees described in subparagraph (F), for individuals who remain in detention as of the last date of each such reporting period; and (I)the number who have been in detention, disaggregated by the number of detainees described in subparagraph (F), for each of the following— 
(i)over two years; (ii)from over one year to two years; 
(iii)from over six months to one year; and (iv)for less than six months; 
(2)the total number of enrollees in the Alternatives to Detention program and the average length of participation, disaggregated by— (A)single adults and family heads of household; 
(B)participants in the family case management program; (C)level of supervision; and 
(D)location of supervision, by field office; (3)for each facility where aliens are detained by U.S. Immigration and Customs Enforcement— 
(A)the address; (B)the field offices that assign detainees to the facility; 
(C)the detailed facility type, as defined in the integrated decision support system; (D)the gender of aliens detained; 
(E)the average daily population of detainees within each detainee classification level, as defined in the integrated decision support system; (F)the average daily population of individuals within each threat level, as defined in the integrated decision support system; 
(G)the average daily population within each criminality category, as defined in the integrated decision support system, disaggregated by gender; (H)the average length of stay; 
(I)the average daily population of individuals whose detention is classified as mandatory; (J)the performance standards to which the facility is held; 
(K)the date of the two most recent inspections, the entity that performed each inspection, and a detailed summary of the results of such inspections; and (L)the guaranteed minimum detention capacity, if applicable; and 
(4)the total number of releases from custody, by condition of release, and total number of removals, disaggregated by adult facilities and family facilities.  218. (a) Not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall— 
(1)ensure that individuals who are placed in proceedings under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) have— (A)unimpaired access to legal counsel, including prospective legal counsel; 
(B)opportunities for prospective pro-bono legal counsel to be accessible to such individuals; and (C)meaningful opportunities to consult with legal counsel prior to required appearances for such proceedings; and 
(2)implement a program to conduct a Know Your Rights presentation for all individuals who are— (A)presenting for immigration hearings at land ports of entry; and 
(B)placed into expedited removal proceedings under section 235 of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)) who indicate an intention to apply for asylum or a fear of persecution. (b)Not later than 30 days after the date of enactment of this Act, the Secretary and the Director of the Office of Civil Rights and Civil Liberties shall each certify to the Committees on Appropriations of the Senate and the House of Representatives as to whether the requirements under subsection (a) have been satisfied. 
219. 
(a)Notwithstanding section 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)), no Federal funds may be used by the Department of Homeland Security to detain an individual for more than 20 days unless such individual is determined by the Director of U.S. Immigration and Customs Enforcement, following an individualized assessment, to pose a threat to public safety or to be a flight risk. (b)In the case of an individual who self-identifies as transgender— 
(1)the assessment described in subsection (a) shall require the concurrence of the Immigration Detention Ombudsman; and (2)the maximum period of detention described in subsection (a) may not exceed 5 days. 
(c)Notwithstanding subsections (a) and (b), no Federal funds may be obligated to detain an individual who self-identifies as transgender in any facility that is not contractually obligated to meet, at a minimum, the requirements described in Attachment 1 of the June 19, 2015, U.S. Immigration and Customs Enforcement memorandum entitled, “Further Guidance Regarding the Care of Transgender Individuals” unless such individual declines placement in such a facility after being informed of the opportunity to do so. (d)Not later than 30 days after the date of enactment of this Act, the Director shall provide the Committees on Appropriations of the Senate and the House of Representatives the defined metrics used to make such assessments.  
220. 
(a)None of the funds provided under the heading ‘‘U.S. Immigration and Customs Enforcement—Operations and Support” may be used to engage in civil immigration enforcement activities, such as arrests, detentions, removals, or the processing or issuance of charging documents, using Homeland Security Investigations personnel or resources absent probable cause that the individual facing such enforcement action has committed a criminal offense not solely related to migration or immigration status. (b)For purposes of this section, criminal offenses solely related to migration or immigration status include any offense for which penalties may be imposed pursuant to sections 243, 264, 266(a) or (b), 275, or 276 of the Immigration and Nationality Act. 
221.No Federal funds may be used for the detention or removal of any alien until there is a final denial of the alien’s application for status after the exhaustion of administrative and judicial review, if such individual— (1)has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997) of the Immigration and Nationality Act; or 
(2)is a VAWA self-petitioner, as defined in section 101(a)(51) of the Immigration and Nationality Act, with a pending application for relief under a provision referred to in one of subparagraphs (A) through (G) of such section, or section 101(a)(27)(J) of such Act. 222.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening. 
223.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness. 224.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2020, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title. 
225.Not later than 30 days after the submission of the President's budget proposal, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate and the Committees on Appropriations and Homeland Security in the House of Representatives a single report that fulfills the following requirements: (1)a Capital Investment Plan (CIP) that includes a plan for continuous and sustained capital investment in new, and the replacement of aged, transportation security equipment; 
(2)the 5-year technology investment plan as required by section 1611 of title XVI of the Homeland Security Act of 2002, as amended by section 3 of the Transportation Security Acquisition Reform Act (Public Law 113–245); and (3)the Advanced Integrated Passenger Screening Technologies report as required by the Senate Report accompanying the Department of Homeland Security Appropriations Act, 2019 (Senate Report 115–283). 
226.Section 225 of division A of Public Law 116–6 (49 U.S.C. 44901 note; relating to a pilot program for screening outside of an existing primary passenger terminal screening area) is amended in subsection (e) by striking “2021” and inserting “2023”. 227.None of the funds made available by this Act under the heading Coast Guard—Operations and Support shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operations and Support: Provided, That to the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114. 
228.Without regard to section 503 of this Act, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within “Coast Guard—Operations and Support” if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives not less than 15 days in advance of such reprogramming. 229.Notwithstanding any other provision of law, the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives a future-years capital investment plan as described in the second proviso under the heading Coast Guard—Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading. 
230.Funds made available for Overseas Contingency Operations/Global War on Terrorism under the heading Coast Guard—Operations and Support may be allocated by program, project, and activity, notwithstanding section 503 of this Act.  231.Amounts deposited into the Coast Guard Housing Fund in fiscal year 2021 shall be available until expended to carry out the purposes of section 2946 of title 14, United States Code, and shall be in addition to funds otherwise available for such purposes. 
232.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from executive agencies, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year. 233.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided, That the Director of the United States Secret Service may enter into agreements to provide such protection on a fully reimbursable basis. 
234.Notwithstanding section 503 of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives not less than 15 days in advance of such reprogramming. 235.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures. 
236. 
(a)Not later than 30 days after the date of enactment of this Act and updated semi-monthly thereafter, the Secretary shall make available a report on a publicly accessible website in a downloadable, searchable, and sortable format that includes not less than the previous 12 months of data, as of the last date of each such reporting period, on all requests to any law enforcement component of the Department of Homeland Security for law enforcement support in the form of personnel, aircraft, equipment, or any other assets, which shall include each of the following for each requesting entity: (1)The name of the entity; 
(2)The purposes for which support is requested; (3)The numbers of personnel and the categories and numbers of assets requested; 
(4)The duration of the requested support; (5)Whether the requested support was provided; 
(6)The departmental official who approved providing such support; (7)The dates and descriptions of any support provided; 
(8)The cost of providing such support; and (9)Whether the support is subject to reimbursement by the requesting entity. 
(b)The reporting requirements in subsection (a) shall apply to requests from— (1)Non-Federal law enforcement components; and 
(2)Federal law enforcement entities, including other such entities of the Department of Homeland Security.  237.No Federal funds may be made available to modify or revoke the U.S. Immigration and Customs Enforcement guidance entitled ‘‘COVID-19: Guidance for SEVP Stakeholders’’, issued March 13, 2020, with respect to the maintenance of or eligibility for a nonimmigrant status, including an application for nonimmigrant status under subparagraph (F) or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).  
238.None of the amounts appropriated or otherwise made available by this Act to U.S. Immigrations and Customs Enforcement for enforcement and removal operations may be made available to operate a citizen academy program.  239. (a)Upon receipt of a written request by a relevant committee for an investigative report relating to an alien beneficiary of a private bill that has been introduced in the Senate or the House of Representatives, the Secretary of Homeland Security shall immediately stay the removal of such alien, and such stay of removal shall remain in effect until the earlier of— 
(1)March 15 of the congressional term that commences after the term in which the private bill is introduced; or (2)the date that the relevant committee notifies the Secretary of Homeland Security that the bill is no longer under consideration. 
(b)For purposes of subsection (a), the term ‘‘relevant committee’’ means— (1)the Committee on the Judiciary of the House of Representatives; 
(2)the Committee on the Judiciary of the Senate; or (3)a subcommittee of a committee identified in paragraph (1) or (2) with jurisdiction over private legislation. 
(c)This section shall take effect on the date of the enactment of this Act and shall apply to any alien beneficiary of a private bill for whom an investigative report was requested on or after January 3, 2019.   III Protection, preparedness, response, and recovery  Cybersecurity and Infrastructure Security Agency   operations and support For necessary expenses of the Cybersecurity and Infrastructure Security Agency for operations and support, $1,843,891,000, of which $27,849,000 shall remain available until September 30, 2022: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.  
 procurement, construction, and improvements For necessary expenses of the Cybersecurity and Infrastructure Security Agency for procurement, construction, and improvements, $396,425,000, to remain available until September 30, 2023.   research and development For necessary expenses of the Cybersecurity and Infrastructure Security Agency for research and development, $14,431,000, to remain available until September 30, 2022.  
 Federal emergency management agency  
 operations and support For necessary expenses of the Federal Emergency Management Agency for operations and support, $1,155,750,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.  
 procurement, construction, and improvements For necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $122,353,000, of which $61,237,000 shall remain available until September 30, 2023, and of which $61,116,000 shall remain available until September 30, 2025.  Federal assistance For activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $3,662,369,000, which shall be allocated as follows: 
(1)$700,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $90,000,000 shall be for Operation Stonegarden, $15,000,000 shall be for Tribal Homeland Security Grants under section 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606), and $180,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2021, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)$795,000,000 for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $180,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. (3)$110,000,000 for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $3,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(4)$110,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code. (5)$770,000,000, to remain available until September 30, 2022, of which $385,000,000 shall be for Assistance to Firefighter Grants and $385,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a). 
(6)$385,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). (7)$263,000,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended. 
(8)$150,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: Provided, That not to exceed 3.5 percent shall be for total administrative costs. 
(9)$75,000,000 for Alternatives to Detention Case Management, to remain available until expended: Provided, That such funding shall be awarded to nonprofit organizations and local governments and administered by a National Board for the purposes of providing case management services to any consenting individual enrolled into the U.S. Immigration and Customs Enforcement Alternatives to Detention program, including but not limited to: mental health services; human and sex trafficking screening; legal orientation programs; cultural orientation programs; connections to social services; and for individuals who will be removed, reintegration services: Provided further, That not to exceed 3.5 percent shall be for total administrative costs. 
(10)$20,000,000 for Targeted Violence and Terrorism Prevention grants. (11)$284,369,000 to sustain current operations for training, exercises, technical assistance, and other programs.  
 Disaster relief fund(including transfer of funds)  
 For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $5,653,366,000, to remain available until expended: Provided, That of the amount provided under this heading, $5,059,949,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That of the amount in the preceding proviso, $200,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for the cost of direct loans as authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), including loans issued pursuant to section 312 of this Act and loan cancellations provided for in this title, of which $3,000,000 is for administrative expenses.  
 national flood insurance fund For activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $204,412,000, to remain available until September 30, 2022, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $13,906,000 shall be available for mission support associated with flood management; and of which $190,506,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2021, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of— 
(1)$189,021,000 for operating expenses and salaries and expenses associated with flood insurance operations; (2)$1,156,000,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and (4)$175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017):  Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)), shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e) of the National Flood Insurance Act of 1968, and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033). 
 Administrative provisions  
301.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant. 302.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application. 
303.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award. 304.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility. 
305.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency—Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2021 with respect to budget year 2022 and current fiscal year 2021, respectively— (1)in paragraph (1) by substituting fiscal year 2022 for fiscal year 2016; and 
(2)in paragraph (2) by inserting business after fifth. 306.In making grants under the heading Federal Emergency Management Agency—Federal Assistance, for Staffing for Adequate Fire and Emergency Response grants, the Administrator of the Federal Emergency Management Agency shall grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 
307.The aggregate charges assessed during fiscal year 2021, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2021, and remain available until expended.  
308. 
(a)Any balances of funds appropriated in any prior Act for activities funded by National Predisaster Mitigation Fund under section 203 of the Robert T Stafford Disaster Relief and Emergency Assistance Act (42 USC 5133)(as in effect on the day before the date of enactment of section 1234 of division D of Public Law 115–254) may be transferred to and merged for all purposes with the funds set aside pursuant to subsection (i)(1) of section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, (42 USC 5133) as in effect on the date of the enactment of this section. (b)The transfer authorized in subsection (a) may not occur until the Administrator of the Federal Emergency Management Agency submits to the Committees on Appropriations of the Senate and the House of Representatives a plan for the obligation of funds pursuant to such subsection (i)(1), including the criteria to be used for awarding grants and a process for tracking the obligation of such transferred funds. 
309.In making grants under the heading ‘‘Federal Emergency Management Agency—Federal Assistance’’, for Assistance to Firefighter Grants, the Administrator of the Federal Emergency Management Agency shall waive subsection (k) of section 33 of the Federal Fire Prevention and Control Act of 1974 (15 USC 2229). 310.Funds made available under the heading “Cybersecurity and Infrastructure Security Agency—Operations and Support” may be made available for the necessary expenses of carrying out the competition specified in section 2(e) of Executive Order No. 13870 (May 2, 2019), including the provision of monetary and non-monetary awards for Federal civilian employees and members of the uniformed services, the necessary expenses for the honorary recognition of any award recipients, and activities to encourage participation in the competition, including promotional items: Provided, That any awards made pursuant to this section shall be of the same type and amount as those authorized under sections 4501 through 4505 of title 5, United States Code. 
311.The Administrator of the Federal Emergency Management Agency shall reconsider any re-submission of a request for assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) related to the removal of debris from an owner-occupied private residence or property for a major disaster declared by the President in accordance with such Act on or after May 1, 2018, and before September 30, 2020, as if such submission were made within the time limit in section 206.40(d) of title 44, Code of Federal Regulations. 312. (a)For major disasters declared in 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), a territory or possession of the United States shall be deemed to be a local government for purposes of section 417 of such Act (42 U.S.C. 5184) and section 206.361(a) of title 44, Code of Federal Regulations. 
(b)Notwithstanding section 206.361(a) of title 44, Code of Federal Regulations, the President may provide a loan until the last day of the fiscal year that is 3 fiscal years after the fiscal year in which the natural disaster described in such subsection occurs. (c)Notwithstanding section 417(b) of such Act and section 206.361(b) of title 44, Code of Federal Regulations, the amount of any loan issued to a territory or possession may— 
(1)exceed $5,000,000; and (2)may be based on the projected loss of tax and other revenues and on projected cash outlays not previously budgeted for a period not to exceed one year beginning on the date that the major disaster occurred. 
313.Repayments of the remaining balances of all loans, as of September 30, 2020, by the Federal Emergency Management Agency under section 417 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) are hereby canceled. 314. (a)Subtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following new section: 
 
2215.Cybersecurity Advisory Committee 
(a)EstablishmentThe Secretary shall establish within the Agency a Cybersecurity Advisory Committee (referred to in this section as the ‘Advisory Committee’). (b)Duties (1)In GeneralThe Advisory Committee may advise, consult with, report to, and make recommendations to the Director, as appropriate, on the development, refinement, and implementation of policies, programs, planning, and training pertaining to the cybersecurity mission of the Agency. 
(2)Recommendations 
(A)In GeneralThe Advisory Committee shall develop, at the request of the Director, recommendations for improvements to advance the cybersecurity mission of the Agency and strengthen the cybersecurity of the United States. (B)Recommendations of SubcommitteesRecommendations agreed upon by subcommittees established under subsection (d) for any year shall be approved by the Advisory Committee before the Advisory Committee submits to the Director the annual report under paragraph (4) for that year. 
(3)Periodic ReportsThe Advisory Committee shall periodically submit to the Director— (A)reports on matters identified by the Director; and 
(B)reports on other matters identified by a majority of the members of the Advisory Committee. (4)Annual Report (A)In GeneralThe Advisory Committee shall submit to the Director an annual report providing information on the activities, findings, and recommendations of the Advisory Committee, including its subcommittees, for the preceding year. 
(B)PublicationNot later than 180 days after the date on which the Director receives an annual report for a year under subparagraph (A), the Director shall publish a public version of the report describing the activities of the Advisory Committee and such related matters as would be informative to the public during that year, consistent with section 552(b) of title 5, United States Code. (5)FeedbackNot later than 90 days after receiving any recommendation submitted by the Advisory Committee under paragraph (2), (3), or (4), the Director shall respond in writing to the Advisory Committee with feedback on the recommendation. Such a response shall include— 
(A)with respect to any recommendation with which the Director concurs, an action plan to implement the recommendation; and (B)with respect to any recommendation with which the Director does not concur, a justification for why the Director does not plan to implement the recommendation.  
(6)Congressional NotificationNot later than 45 days after the date of the President’s budget submission to Congress, the Director shall provide to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives a briefing on feedback from the Advisory Committee.  (c)Membership (1)Appointment (A)In GeneralNot later than 180 days after the date of the enactment of this section, the Director shall appoint the members of the Advisory Committee. 
(B)CompositionThe membership of the Advisory Committee shall consist of not more than 35 individuals. (C)Representation (i)In GeneralThe membership of the Advisory Committee shall be geographically balanced and shall include representatives of State and local governments and of a broad range of industries, which may include the following: 
(I)Defense. (II)Education. 
(III)Financial services and insurance. (IV)Healthcare. 
(V)Manufacturing. (VI)Media and entertainment. 
(VII)Chemicals. (VIII)Retail. 
(IX)Transportation. (X)Energy. 
(XI)Information Technology. (XII)Communications. 
(XIII)Public works. (XIV)Cybersecurity research community. 
(XV)Privacy policy organizations. (XVI)Other relevant field identified by the Director. 
(ii)ProhibitionNot more than three members may represent any one category under clause (i). (2)Term of office (A)TermsThe term of each member of the Advisory Committee shall be two years, except that a member may continue to serve until a successor is appointed. 
(B)RemovalThe Director may review the participation of a member of the Advisory Committee and remove such member any time at the discretion of the Director. (C)ReappointmentA member of the Advisory Committee may be reappointed for an unlimited number of terms. 
(3)Prohibition on compensationThe members of the Advisory Committee may not receive pay or benefits from the United States Government by reason of their service on the Advisory Committee. (4)Meetings (A)In generalThe Director shall require the Advisory Committee to meet not less frequently than semiannually, and may convene additional meetings as necessary. 
(B)Public meetingsAt least one of the meetings referred to in subparagraph (A) shall be open to the public. (C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting. 
(5)Member access to classified and deliberative budget information 
(A)In generalNot later than 60 days after the date on which a member is first appointed to the Advisory Committee and before the member is granted access to any classified and deliberative budget information, the Director shall determine if the member should be restricted from reviewing, discussing, or possessing such information. (B)AccessAccess to classified materials shall be managed in accordance with Executive Order No. 13526 of December 29, 2009 (75 Fed. Reg 707), or any subsequent corresponding Executive Order. 
(C)ProtectionsA member of the Advisory Committee shall protect all classified information in accordance with the applicable requirements for the particular level of classification of such information. (D)Budget informationA member of the Advisory Committee shall be permitted access, as appropriate, to five-year deliberative budget data, analysis, and any other underlying materials information that is considered during the annual budget development process and shall protect such information in the same manner and with the same regard as agency personnel. 
(6)ChairpersonThe Advisory Committee shall select, from among the members of the Advisory Committee— (A)a member to serve as chairperson of the Advisory Committee; and 
(B)a member to serve as chairperson of each subcommittee of the Advisory Committee established under subsection (d). (d)Subcommittees (1)In generalThe Director shall establish subcommittees within the Advisory Committee to address cybersecurity issues, which may include the following: 
(A)Information exchange. (B)Critical infrastructure. 
(C)Risk management. (D)Public and private partnerships. 
(E)State, local, tribal, and territorial governments. (F)Citizen engagement. 
(2)Meetings and reportingEach subcommittee shall meet not less frequently than semiannually, and submit to the Advisory Committee for inclusion in the annual report required under subsection (b)(4) information, including activities, findings, and recommendations, regarding subject matter considered by the subcommittee. (3)Subject matter expertsThe chair of the Advisory Committee shall appoint members to subcommittees and shall ensure that each member appointed to a subcommittee has subject matter expertise relevant to the subject matter of the subcommittee. 
(e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee and its subcommittees . (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2214 the following new item:  
 
2215. Cybersecurity Advisory Committee.  
 IV Research, development, training, and services 
  U.S. Citizenship and immigration services  
 operations and support For necessary expenses of U.S. Citizenship and Immigration Services for operations and support of the E-Verify Program, $163,949,000.  Federal assistanceFor necessary expenses of U.S. Citizenship and Immigration Services for Federal assistance for the Citizenship and Integration Grant Program, $20,000,000. Federal law enforcement training centers  
 operations and support For necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $317,945,000, of which $54,283,000 shall remain available until September 30, 2022: Provided, That not to exceed $7,180 shall be for official reception and representation expenses.  
 procurement, construction, and improvements For necessary expenses of the Federal Law Enforcement Training Centers for procurement, construction, and improvements, $26,000,000, to remain available until September 30, 2023, for acquisition of necessary additional real property and facilities, construction and ongoing maintenance, facility improvements and related expenses of the Federal Law Enforcement Training Center.   Science and technology directorate   operations and support For necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $303,162,000, of which $180,204,000 shall remain available until September 30, 2022: Provided, That not to exceed $10,000 shall be for official reception and representation expenses.   procurement, construction, and improvements For necessary expenses of the Science and Technology Directorate for procurement, construction, and improvements, $18,927,000 to remain available until September 30, 2025.   research and development For necessary expenses of the Science and Technology Directorate for research and development, $433,222,000, to remain available until September 30, 2023.  
 Countering Weapons of Mass Destruction Office  
 operations and support For necessary expenses of the Countering Weapons of Mass Destruction Office for operations and support, $179,977,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.  
 procurement, construction, and improvements For necessary expenses of the Countering Weapons of Mass Destruction Office for procurement, construction, and improvements, $87,413,000, to remain available until September 30, 2023.   research and development For necessary expenses of the Countering Weapons of Mass Destruction Office for research and development, $58,209,000, to remain available until September 30, 2023.  
 federal assistance For necessary expenses of the Countering Weapons of Mass Destruction Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $69,663,000, to remain available until September 30, 2023.   Administrative provisions  401.Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided, That the Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. 
402.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers. 403. (a)Notwithstanding section 286(n) of the Immigration and Nationality Act (8 U.S.C. 1356(n)), not more than $1,855,000 shall be available for the Office of the Director of U.S. Citizenship and Immigration Services during fiscal year 2021. 
(b)Of the amount made available under subsection (a), $50,000 shall be withheld from obligation and expenditure until each of the reports and briefings required under the heading, “U.S. Citizenship and Immigration Services” in the explanatory statement accompanying Public Law 116–93 and the report accompanying this Act have been provided.  404.Section 403 of the Department of Homeland Security Appropriations Act, 2020 (division D of Public Law 116–93) shall continue in effect during fiscal year 2021, except that such section shall be applied by substituting ‘‘15 days after the date of enactment of this Act’’ for ‘‘30 days after the date of enactment of this Act’’. 
405.None of the funds deposited into the Immigration Examinations Fee Account pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) may be made available for activities for which specific amounts are made available by this Act unless such deposited funds were obligated for such activities in fiscal year 2020. 406.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation. 
407.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. 408.The Director of the Federal Law Enforcement Training Centers may accept transfers to the account established by section 407(a) of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141) from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)): Provided, That the Federal Law Enforcement Training Centers maintain administrative control and ownership upon completion of such facilities. 
409.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for purposes of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).  410. (a)Section 540 of title V of division D of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110– 329; 122 Stat. 3688) is repealed. 
(b)Section 538 of title V of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 976) is repealed.  411.None of the funds made available to the Secretary of Homeland Security or to the head of any other Federal department or agency may be used to place in detention, remove, refer for removal, initiate removal proceedings against, or deny work authorization to any individual who— 
(1)meets the qualifying criteria to participate in the Deferred Action for Childhood Arrivals initiative, as delineated in the June 15, 2012, memorandum entitled ‘‘Exercising Prosecutorial Discretion with respect to Individuals Who Came to the United States as Children’’, including the criteria barring conviction for criminal offenses in such memorandum; or (2)is a national of a foreign state that was designated under section 244(b) of the Immigration and Nationality Act on January 1, 2017 (or in the case of an alien having no nationality, a person who last habitually resided in such state) if such individual has continuously resided in the United States since the effective date of the most recent designation of that state under section 244(b)(1) and otherwise meets the requirements of section 244(c) other than subparagraph (1)(A)(iv) and is not barred on criminal grounds under such section. 
412.In fiscal year 2021, nonimmigrants shall be admitted to the United States under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) to perform agricultural labor or services, without regard to whether such labor is, or services are, of a temporary or seasonal nature. 413. (a)For fiscal years 2021 and 2022, the worldwide level of family-sponsored immigrants under subsection (c) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), the worldwide level of employment-based immigrants under subsection (d) of such section, and the worldwide level of diversity immigrants under subsection (e) of such section shall each be increased by the number computed under subsection (b) of this section with respect to each of such worldwide levels. 
(b)For each of the worldwide levels described in subsection (a) of this section, the number computed under this subsection is the difference (if any) between the worldwide level established for the previous fiscal year under the applicable subsection of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151) and the number of visas that were, during the previous fiscal year, issued and used as the basis for an application for admission into the United States as an immigrant described in the applicable subsection.  (c)The additional visas made available for fiscal years 2021 and 2022 as a result of the computations made under subsections (a) and (b) of this section shall be proportionally allocated as set forth in subsections (a), (b), and (c) of section 203 of the Immigration and Nationality Act (8 U.S.C. 1153). 
(d)For fiscal years 2021 and 2022, the number computed under subsection (c)(3)(C) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), and the number computed under subsection (d)(2)(C) of such section, are deemed to equal zero. 414.Notwithstanding the numerical limitation set forth in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)), the Secretary of Homeland Security, after consultation with the Secretary of Labor, and upon the determination that the needs of American businesses cannot be satisfied in fiscal year 2021 with United States workers who are willing, qualified, and able to perform temporary nonagricultural labor, may increase the total number of aliens who may receive a visa under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) in such fiscal year above such limitation by not more than the highest number of H–2B nonimmigrants who participated in the H–2B returning worker program in any fiscal year in which returning workers were exempt from such numerical limitation.  
 V General provisions 
 (including rescission of funds)  
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 502.The unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 
503. 
(a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure or provided from any accounts derived by the collection of fees available to the components of such Department, shall be available for obligation or expenditure through a reprogramming of appropriated funds or a change in the planned obligation of funds derived from such fees that— (1)creates or eliminates a program, project, or activity; 
(2)contracts out any function presently performed by Federal employees or any new function proposed to be performed by Federal employees in the President's budget proposal for the current fiscal year for the Department of Homeland Security; (3)augments funding for existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; 
(4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; or (5)results from any general savings from a reduction in personnel that would result in a change in funding levels for programs, projects, or activities as approved by the Congress. 
(b)For purposes of this section, a “program, project, or activity” is defined as— (1)each item listed under each appropriation or fee funded account identified in the detailed funding table at the end of the explanatory statement accompanying this Act; and 
(2)each item for which the explanatory statement accompanying this Act specifies a funding amount, except for amounts identified in a funding table other than that described in subsection (1). (c)For purposes of this section, “reprogramming of funds” is defined as a reduction to or augmentation of an amount associated with an item described in subsection (b). 
(d)For purposes of this section, a change in the planned obligation of funding derived from fee collections is defined as a reduction or augmentation of an amount associated with an item described in subsection (b) under each “Fee Funded Programs” subheading.  504.Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act: Provided, That funds from such working capital fund may be obligated and expended in anticipation of reimbursements from components of the Department of Homeland Security. 
505.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2021 until the enactment of an Act authorizing intelligence activities for fiscal year 2021. 506. (a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of— 
(1)making or awarding a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; (2)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; 
(3)making a sole-source grant award; or (4)announcing publicly the intention to make or award items under paragraph (1), (2), or (3), including a contract covered by the Federal Acquisition Regulation. 
(b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. (c)A notification under this section— 
(1)may not involve funds that are not available for obligation; and (2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn. 
507.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Centers' facilities. 508.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 
509.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 510.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
511.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 512.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by the Congress. 
513.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 514.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
515.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 516.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
517.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 518. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 519.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
520.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000. 
521.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 522.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— 
(1)the number of full-time positions affected by such change; (2)funding required for such change for the current year and through the Future Years Homeland Security Program; 
(3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department. 
523. 
(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises homeland or national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law. 524. (a)Funding provided in this Act for Operations and Support may be used for minor procurement, construction, and improvements. 
(b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property. 525.The authority provided by section 532 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141) regarding primary and secondary schooling of dependents shall continue in effect during fiscal year 2021. 
526. 
(a)For an additional amount for Federal Emergency Management Agency—Federal Assistance, $41,000,000, to remain available until September 30, 2022, exclusively for providing reimbursement of extraordinary law enforcement or other emergency personnel costs for protection activities directly and demonstrably associated with any residence of the President that is designated or identified to be secured by the United States Secret Service. (b)Subsections (b) through (f) of section 534 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141), shall be applied with respect to amounts made available by subsection (a) of this section by substituting October 1, 2021  for October 1, 2018 and October 1, 2020 for October 1, 2017. 
527. 
(a)Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall be applied— (1)In subsection (a), by substituting September 30, 2021, for September 30, 2017,; and 
(2)In subsection (c)(1), by substituting September 30, 2021, for September 30, 2017. (b)The Secretary of Homeland Security, under the authority of section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(a)), may carry out prototype projects under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed. 
(c)The Secretary of Homeland Security under section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(d)) may use the definition of nontraditional government contractor as defined in section 2371b(e) of title 10, United States Code. 528. (a)None of the funds appropriated or otherwise made available to the Department of Homeland Security by this Act may be used to prevent any of the following persons from entering, for the purpose of conducting oversight, any facility operated by or for the Department of Homeland Security used to detain or otherwise house aliens, or to make any temporary modification at any such facility that in any way alters what is observed by a visiting member of Congress or such designated employee, compared to what would be observed in the absence of such modification: 
(1)A Member of Congress. (2)An employee of the United States House of Representatives or the United States Senate designated by such a Member for the purposes of this section. 
(b)Nothing in this section may be construed to require a Member of Congress to provide prior notice of the intent to enter a facility described in subsection (a) for the purpose of conducting oversight. (c)With respect to individuals described in subsection (a)(2), the Department of Homeland Security may require that a request be made at least 24 hours in advance of an intent to enter a facility described in subsection (a). 
529. 
(a)Except as provided in subsection (b), none of the funds made available in this Act may be used to place restraints on a woman in the custody of the Department of Homeland Security (including during transport, in a detention facility, or at an outside medical facility) who is pregnant or in post-delivery recuperation. (b)Subsection (a) shall not apply with respect to a pregnant woman if— 
(1)an appropriate official of the Department of Homeland Security makes an individualized determination that the woman— (A)is a serious flight risk, and such risk cannot be prevented by other means; or 
(B)poses an immediate and serious threat to harm herself or others that cannot be prevented by other means; or (2)a medical professional responsible for the care of the pregnant woman determines that the use of therapeutic restraints is appropriate for the medical safety of the woman. 
(c)If a pregnant woman is restrained pursuant to subsection (b), only the safest and least restrictive restraints, as determined by the appropriate medical professional treating the woman, may be used. In no case may restraints be used on a woman who is in active labor or delivery, and in no case may a pregnant woman be restrained in a face-down position with four-point restraints, on her back, or in a restraint belt that constricts the area of the pregnancy. A pregnant woman who is immobilized by restraints shall be positioned, to the maximum extent feasible, on her left side.  530. (a)None of the funds made available by this Act may be used to destroy, or to implement a policy or practice that permits the destruction of, any document, recording, or other record pertaining to any— 
(1)death of, (2)potential sexual assault or abuse perpetrated against, or 
(3)allegation of abuse, criminal activity, or disruption committed by, an individual held in the custody of the Department of Homeland Security. (b)The records referred to in subsection (a) shall be made available to an individual who has been charged with a crime, been placed into segregation, or otherwise punished as a result of an allegation described in paragraph (3), upon the request of such individual. 
531.Section 519 of division F of Public Law 114–113, regarding a prohibition on funding for any position designated as a Principal Federal Official, shall apply with respect to any Federal funds in the same manner as such section applied to funds made available in that Act. 532. (a)Not later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a report on the unfunded priorities, for the Department of Homeland Security and separately for each departmental component, for which discretionary funding would be classified as budget function 050. 
(b)Each report under this section shall specify, for each such unfunded priority— (1)a summary description, including the objectives to be achieved if such priority is funded (whether in whole or in part); 
(2)the description, including the objectives to be achieved if such priority is funded (whether in whole or in part); (3)account information, including the following (as applicable): 
(A)appropriation account; and (B)program, project, or activity name; and 
(4)the additional number of full-time or part-time positions to be funded as part of such priority. (c)In this section, the term “unfunded priority”, in the case of a fiscal year, means a requirement that— 
(1)is not funded in the budget referred to in subsection (a); (2)is necessary to fulfill a requirement associated with an operational or contingency plan for the Department; and 
(3)would have been recommended for funding through the budget referred to in subsection (a) if— (A)additional resources had been available for the budget to fund the requirement; 
(B)the requirement has emerged since the budget was formulated; or (C)the requirement is necessary to sustain prior-year investments.  
533.No Federal funds may be made available to implement or carry out any of the following: (1)The proposed rule entitled ‘‘Procedures for Asylum and Withholding of Removal; Credible Fear and Reasonable Fear Review’’, dated June 15, 2020, or any final version of such rule. 
(2)The Migrant Protection Protocols announced by the Secretary of Homeland Security on December 20, 2018, and any subsequent revisions to those protocols. (3)DHS Policy Memorandum 602-0169, dated January 28, 2019, or any other agency policy memorandum implementing the protocols described in such policy memorandum. 
(4)Presidential Proclamation 9983, issued on January 31, 2020 (85 Fed. Reg. 6699). (5)The interim final rule entitled ‘‘Implementing Bilateral and Multilateral Asylum Cooperative Agreements Under the Immigration and Nationality Act’’, dated November 19, 2019, including— 
(A)the agreement between the Government of the United States and the Government of the Republic of Guatemala on Cooperation Regarding the Examination of Protection Claims, dated November 20, 2019 (84 Fed. Reg. 64095); and (B)any other agreements establishing ‘‘Asylum Cooperative Agreements’’, new ‘‘safe third country’’ designations, or otherwise relating to returning individuals to a third country for purposes of establishing an asylum claim. 
(6)Executive Order 13768, issued on January 25, 2017 (relating to enhancing public safety in the interior of the United States; 82 Fed. Reg. 8799). (7)Any policy requiring an applicant for citizenship to attend an interview at a location other than the U.S. Citizenship and Immigration Services office at which the applicant submitted the application. 
(8)Any official duty of an asylum officer by an individual who is not directly employed by U.S. Citizenship and Immigration Services. 534.Not later than 30 days after the date of enactment of this Act, $20,000,000 from the unobligated balances from the amount described in section 212(b) of division D of Public Law 116–93, shall be transferred to “Countering Weapons of Mass Destruction Office—Procurement, Construction, and Improvements” for electronic health records, and shall remain available until September 30, 2022, in addition to any amounts otherwise available for such purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, and shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. (rescissions) 
535.Of the funds appropriated to the Department of Homeland Security, $1,375,000,000 of the amounts made available under the heading “U.S. Customs and Border Protection—Procurement, Construction, and Improvements” by Public Law 116–93 is hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177). 
536.From the unobligated balances available in the ‘‘U.S. Customs and Border Protection—Border Security, Fencing, Infrastructure, and Technology’’ account (70 X 0533), $5,000,000 is hereby rescinded. 537.Of the unobligated balances available under the heading ‘‘U.S. Customs and Border Protection—Procurement, Construction, and Improvements’’, $50,000,000 is hereby rescinded. 
 This Act may be cited as the Department of Homeland Security Appropriations Act, 2021.     July 20, 2020 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  